     Case 5:19-cv-00435-JGB-SP Document 26 Filed 07/01/20 Page 1 of 1 Page ID #:203




      Todd M. Friedman (SBN 216752)
                                                                     JS-6
 1
      LAW OFFICES OF TODD M. FRIEDMAN, P.C.
 2    21550 Oxnard St. Suite 780,
 3    Woodland Hills, CA 91367
      Phone: 877-206-4741
 4
      Fax: 866-633-0228
 5    tfriedman@toddflaw.com
 6
      Attorney for Plaintiff

 7                       UNITED STATES DISTRICT COURT
 8                      CENTRAL DISTRICT OF CALIFORNIA
 9
      CORINTHIA MIMS, individually )                Case No. 5:19-cv-00435-JGB-SPx
10    and on behalf of all others similarly )
      situated,                             )
11
                                            )       ORDER OF DISMISSAL
12    Plaintiff,                            )
13                                          )       NOTE CHANGE MADE BY
      vs.                                   )       COURT
14
                                            )
15    PRIME CONSULTING LLC d/b/a )
      FINANCIAL            PREPARATION )
16
      SERVICES, and DOES 1 through )
17    10,inclusive, and each of them,       )
18
                                            )
      Defendants.                           )
19
              IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,
20
      this matter is dismissed without prejudice, pursuant to Federal Rule of Civil
21
      Procedure 41(a)(1)(A)(ii). Each party shall bear their own costs and attorneys’
22
      fees.
23
              The Court hereby DISCHARGES the Order to Show Cause issued on June
24
      26, 2020.
25

26
      Dated: July 1, 2020
27
                                                   _______________________________
28                                                   Hon. Jesus G. Bernal
                                                     U.S. District Judge


                                       Order to Dismiss - 1
